DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10779630 (Oh et al.).
Regarding claim 1, Oh et al. teaches a single-use cosmetic system (Abstract), the single-use cosmetic system comprising a container having a storage space (Figure 1A, #110; Column 5, lines 29-33), wherein the container comprises a first material (Column 5, lines 39-40); and at least one single-use makeup insert (Figure 1A, #130a-c), wherein the at least one single-use makeup insert is configured in the storage space (Figure 1A), the at least one single-use makeup insert comprising a second material (Column 6, line 64 through Column 7, line 7; The examiner believes that “110” in column 6, line 64 is a typo, because the “primary package” is #130, and the remainder of the paragraph refers to #130), and the at least one single-use makeup insert comprising one or more cosmetic items (Column 6, lines 49-57), each of the one more cosmetic items having a quantity corresponding to a single application (Column 6, lines 55-57).
Regarding claims 6 and 7, Oh et al. teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the first material is a biodegradable material, wherein the first biodegradable material comprises cardboard (Column 5, lines 39-40).
Regarding claim 8, Oh et al. teaches all of the elements of the claimed invention as stated above for claim 7 and while Oh et al. does not teach wherein the hemp bioplastic is a high-density hemp bioplastic, Oh et al. teaches one of the recited alternatives to hemp bioplastic, in particular cardboard (see rejection of claim 7), so it still anticipates claim 8 because claim 8 does not require that the device actually hemp bioplastic instead of the recited alternatives. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075556 (Mortis Simons) in view of US 2014/0023848 (Martins et al.).
Regarding claim 1, Mortis Simons teaches a single-use cosmetic system (Abstract; Paragraph 0034), the single-use cosmetic system comprising a container having a storage space (Figure 2B, #20; Paragraph 0028), wherein the container comprises a first material (Paragraph 0028); and at least one single-use makeup insert (Figure 3B, #48; Paragraph 0028; Paragraph 0034), wherein the at least one single-use makeup insert is configured in the storage space (Paragraph 0028), and the at least one single-use makeup insert comprising one or more cosmetic items (Paragraph 0029), each of the one more cosmetic items having a quantity corresponding to a single application (Paragraph 0034, a “sample” indicates a quantity corresponding to at least a single application). Mortis Simons does not teach the at least one single-use makeup insert comprising a second material.
	Martins et al. teaches a cosmetic system (Abstract) with a container (Figure 1, #4) and a makeup insert (Figure 1, #6), wherein the makeup insert comprises a second material (Paragraph 0027; Paragraph 0029). Martins et al. teaches that this second material is used because it can have increased adhesion for holding a cosmetic product (Paragraph 0029). 	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic system of Mortis Simons to include the second material of Martins et al. This would have been an obvious modification to make in order to have the makeup insert have better adhesion with a cosmetic product that it holds, so the product is less likely to accidentally fall out of the insert. 

    PNG
    media_image1.png
    406
    486
    media_image1.png
    Greyscale

Mortis Simons et al. Figure 1, Annotated
Regarding claim 2, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Mortis Simons further teaches the container further comprising: a lid portion (Figure 1, #28; Paragraph 0023) and a bottom portion (Annotated Figure 2b; Figure 1, #24, #30, #32, #26, #31; Paragraph 0023), wherein the bottom and lid portions engage to close the container, and wherein the bottom and lid portions disengage to open the container (Figure 2a; Figure 2b, #44 and #56; Paragraph 0024).
	Regarding claim 3, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 2 and Mortis Simons further teaches the bottom portion further comprising a first side wall (Figure 1, #30; Paragraph 0023), a second side wall opposite the first side wall (Figure 1, #32; Paragraph 0023), and a bottom wall connected to the first and second side walls (Figure 1, #24; Paragraph 0023), and wherein the storage space is at least bounded by the first side wall, the second side wall and the bottom wall (Annotated Figure 2B).
	Regarding claims 6 and 7, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Mortis Simon further teaches wherein the first material is a biodegradable material, wherein the first biodegradable material comprises cardboard (Paragraph 0023; Merriam-Webster defines paperboard as “cardboard”).
	Regarding claim 8, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 7 and while Mortis Simons does not teach wherein the hemp bioplastic is a high-density hemp bioplastic, Mortis Simons teaches one of the recited alternatives to hemp bioplastic, in particular cardboard (see rejection of claim 7), so claim 8 is still unpatentable over said combination because claim 8 does not require that the device actually positively include hemp bioplastic instead of the recited alternatives.
	Regarding claims 9 and 10, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 but Mortis Simons does not teach wherein the second 
	Martins et al. teaches wherein the second material is a biodegradable material, said material being a bio-based material (Paragraph 0027). Martins et al. teaches that it having the second material be biodegradable avoids waste flow and negative impacts on the environment (Paragraph 0004).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic system of Mortis Simons in view of Martins et al. to include the bio-based biodegradable aspect of the second material of Martins et al. This would have been an obvious modification to make in order to make the system more environmentally friendly by reducing waste flow. 
	Regarding claim 11, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Mortis Simons further teaches wherein each of the one or more cosmetic items comprises at least one of a lipstick, blush, eyeliner, eye shadow, mascara, foundation, moisturizer, perfume, eyelashes, sunscreen, mask, glue, or eyelashes (Paragraph 0029; Paragraph 0034).
	Regarding claim 12, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Mortis Simons further teaches the single-use makeup insert further comprising one or more vessels formed at a top surface of the single-use makeup insert (Figure 3b, #62a-c), wherein each of the one or more vessels is capable of storing a cosmetic item of the one or more cosmetic items (Paragraph 0029).
	Regarding claims 13 and 14, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Mortis Simons further teaches the single-use makeup insert further comprising one or more receptacles (Figure 3b, #62), wherein each of the one or more receptacles is capable of storing an applicator for applying the one or more cosmetic items (Figure is capable of storing” so it is not positively recited), wherein the applicator comprises at least one of a brush or a foam-tip applicator (Paragraph 0031; Figure 3b, #62 is fully capable of receiving an applicator comprising a brush or foam-tip applicator).
	Regarding claims 15-17, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 13 and, while Mortis Simons does not teach an applicator formed of a biodegradable material, wherein the biodegradable material comprises at least one of a bio-based material, a hemp bioplastic, glass, recycled polyethylene terephthalate, post-consumer regrind polyethylene, biodegradable plastic, plant fiber, cardboard, or paper, wherein the applicator hemp bioplastic is comprised of a medium-density bioplastic or a low-density bioplastic, the applicator is a functional recitation, and the receptacle of Mortis Simons in view of Martins et al. (Figure 3b, #62) is fully capable of receiving an applicator made of such a material, as the receptacle is sized to fit any applicator (Paragraph 0031). 
	Regarding claim 19, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 2 and Mortis Simons further teaches wherein the container further comprises a mirror, wherein the mirror is disposed on an interior surface of the lid portion (Figure 2b, #42; Paragraph 0024).

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075556 (Mortis Simons) in view of US 2014/0023848 (Martins et al.) and US 2005/0205569 (Kobayashi et al.).
	Regarding claims 4 and 5, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 3 but does not teach the first side wall comprising a first connector element and the second side wall comprising a second connector element, wherein the single-use makeup insert is configured in the storage space by engaging the first and second connector elements, and wherein the single-use makeup insert is removed from the storage space by disengaging 
	Kobayashi et al. teaches a cosmetic system (Abstract) comprising a container (Figure 1, #1) and a cosmetic insert (Figure 1, #31), the first side wall comprising a connector element comprising a flange (Figures 1 and 3, #9; Paragraph 0008; Merriam-Webster defines a flange as “a rib or rim for strength, for guiding, or for attachment to another object), and a second side wall comprising a second connector element comprising a flange (Figures 1 and 3, #9; Paragraph 0008), wherein the makeup insert is configured in the storage space by engaging the first and second connector elements (Paragraph 0008), and wherein the makeup insert is removed from the storage space by disengaging the first and second connector elements (Paragraph 0021). Kobayashi et al. teaches that this form of connection simplifies procedures for removing the cosmetic insert, without compromising a secure connection (Paragraph 0012, 0013).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic system of Mortis Simons in view of Martins et al. to include the connection elements of Kobayashi et al. on the first and second wall of the cosmetic system. This would have been an obvious modification to make as it would allow for an easier removal process of the cosmetic insert while still having a secure connection. 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075556 (Mortis Simons) in view of US 2014/0023848 (Martins et al.) and US 1623877 (Kjetsaa).
	Regarding claim 18, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 13 but does not teach wherein the one or more receptacles are comprised of an inverted triangular shape configured to retain the applicator in the single-use makeup insert.

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the receptacle of the cosmetic system of Mortis Simons in view of Martins et al. to be an inverted triangular shape as taught by Kjetsaa. This would have been an obvious modification to make so that the receptacle could optionally retain a comb or comb-like tool. 

	 Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0075556 (Mortis Simons) in view of US 2014/0023848 (Martins et al.) and US 2020/0121054 (McGrath).
	Regarding claims 20 and 21, Mortis Simons in view of Martins et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the container is a predetermined size, the predetermined size comprising dimensions that enable the container to be stored in a small carrier.
	McGrath teaches a cosmetic system with a container (Figure 2, #100) and a cosmetic insert (Figure 2, #10) wherein the container is a predetermined size, the predetermined size comprising dimensions that enable the container to be store in a small carrier (Paragraphs 0112-0114), wherein the predetermined size comprises an approximately 5.5 inch height (Paragraph 0112 teaches a height in a range of 12 cm to 20 cm, which is 4.72 inches to 7.87 inches), an approximately 2.5 inch width (Paragraph 0112 teaches a width in a range of 8 cm to 12 cm which is 3.1 inches to 4.72 inches, 3.1 inches is approximately 2.5 inches) and an approximately .5 inch depth (Paragraph 0113 teaches a depth in a range of 1.5 cm to 3 cm which is .59 inches to 1.18 inches, .59 inches is approximately .5 inches). 
. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772